Citation Nr: 9900059	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for status post 
laminectomy, degenerative disk disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to December 
1956.

This appeal arose from a July 1994 RO rating decision which 
denied the veterans claim of service connection for status 
post laminectomy, degenerative disk disease of the lumbar 
spine.
   

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contents that his status post laminectomy, 
degenerative disk disease of the lumbar spine occurred or was 
aggravated during service and continued within the applicable 
presumption period.
 

DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the veteran has not met the initial burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim of entitlement to service 
connection for status post laminectomy, degenerative disk 
disease of the lumbar spine is well-grounded.






FINDINGS OF FACT

The veterans status post laminectomy, degenerative disk 
disease of the lumbar spine as currently diagnosed, has not 
been shown to be related to service or manifest within one 
year from service discharge


CONCLUSION OF LAW

The claim of entitlement to service connection for status 
post laminectomy, degenerative disk disease of the lumbar 
spine is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well-grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well-grounded claim is [a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well-
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well-grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).



BACKGROUND

The record contains six Fort Huachuca, Arizona, morning 
reports dated from July 27th to September 21, 1956.  These 
show that on July 27, the veteran was transferred from his 
unit to the detachment of patients at the U.S. Army Hospital, 
Fort Huachuca.  He returned to duty on August 1.  There is 
then an entry showing he was returned to duty from the 
hospital on August 14.  He was again transferred on September 
21 from his unit to the detachment of patients at the U.S. 
Army Hospital, Fort Huachuca.  He was returned to his unit on 
October 5, 1956. 

A January 1979 private examiners/private medical facility 
report reveals the veterans hospital admission with 
complaint of severe back pain and spasms which initially 
surfaced in December 1978 after doing some concrete work.  
The examiner noted that the veterans family doctor had given 
the veteran some Clinoril without benefit.  The examiners 
past medical history of the veteran reveal treatment 
unrelated to the veterans low back pain.  Upon examination 
the veteran showed marked distress because of back pain, 
including marked paraspinal muscle spasm extending into the 
thoraco area with marked decrease in range of motion in all 
directions.  Straight leg raising was negative bilaterally.  
The veteran was able to sit on the examining table at 90 
degrees.  There was no reflex or motor change.  There was 
some hypoesthesia involving the S-1 on left.  The examiners 
diagnoses included severe back strain, rule out herniated 
disc.  The discharge summary revealed a fifteen-day period of 
hospitalization, with a final diagnosis of bilateral 
herniated disc L-5, S-1.  Spondylosis L-5, S-1 on the left.   
The operation indicated Myelogram.  Bilateral lumbar 
laminectomy L-5, S-1.  The veterans condition on discharge 
was noted to be improved.

The record contains VA Medical Center (VAMC) treatment 
reports from March 1993 to January 1994, which reveal the 
veterans treatment for low back pain and other complaints.  
In pertinent part, VAMC May 1993 X-rays revealed no evidence 
of fracture; lumbar spin alignment was maintained; there was 
no evidence of spondylolisthesis or spondylolysis.  
Degenerative changes were noted with small anterior vertebral 
body osteophytes visualized throughout the lumbar spine.  
There was degenerative disc disease with moderate to severe 
narrowing at L5-S1.  Facet sclerosis at the L5 level was 
shown.  The examiners diagnosis indicated moderate to severe 
disc space narrowing at L5-S1.

A July 1993 VAMC entry reveals a consult for the veterans 
status post lami L5  S1, 1977.  Now complaint with 
recurrent (LBP complaint with radiculopathy).  Please 
evaluate.  The examiners noted diagnoses initially reveals 
an illegible entry of L peroneal  OK.  Otherwise Ok.  
Electromyography was OK.  The NCU change may be related to DM 
or possibly old operation (leg).

A July 1993 magnetic resonance image (MRI) revealed moderate 
intervertebral disc narrowing and degeneration at L5-S1.  
There were five lumbar type vertebra.  The examiner did not 
see a definite plain film evidence of prior surgery.  The 
examiner noted that the MRI confirmed dehydration, 
degeneration and narrowing of L5-S1 intervertebral disc with 
some associated osteophytic ridging along the posterior 
inferior margin of LF, mainly mid line and left of mid line.  
The examiner noted a diagnosis of degenerative disc disease 
at L5-S1, with evidence of nerve root compression.

An August 1993 VAMC treatment entry noted the veterans 
improved low back pain with complaint of lumbosacral belt.
  
A November 1993 VAMC treatment entry shows the veterans 
complaint of low back pain, with a provisional diagnosis of 
degenerative joint disc disease.

A January 1994 VAMC treatment entry shows the veterans 
complaint of low back pain, a January 1976 low back surgery, 
MRI July 1993  degenerative joint disc disease.  

A January 1994 response to a request for service medical 
records was returned stamped "No medical records on file at 
NPRC. Note: Fire related service."

The veterans sister submitted a March 1994 letter, which set 
forth her knowledge of the veterans 1957 treatment for back 
problems, provided by private physician named Dr. B.

The veteran submitted a June 1994 response to a May 1994 RO 
request for information pertaining to Dr. B.  The veteran 
indicated receipt of treatment from Dr. B. occurred in 1957 
and 1958 for low back pain.

A June 1994 response to a request for service medical 
records, with an attached DD Form 214 and NA Form 13055, was 
returned with the following service department response: 
Searched Co E, 16th Sig. Bn and Ft. Hauchuca Sta. Hosp. 6/1 
through 11/30/56 see attached morning report copies.  The 
NA Form 13055 identified the treating facility as Ft. 
Huachuca and gave treatment dates between summer and fall 
1956. 

The record contains VAMC treatment reports from 1994 to May 
1997.  These reports reflect treatment for the veterans low 
back pain and other disorders.  Entries in July and December 
1994 include impressions of degenerative joint disease of the 
lumbar spine.  A February 1996 VAMC entry reveals the 
veterans lumbar myelogram performed without difficulty.  

An October 1996 VAMC one-day hospitalization report reveals 
the veterans operation of the L5, S1 foraminotomy and 
exploration of S1 root.  The discharge summary referenced the 
veterans previous history of L5, S1 diskectomy.  
Neurological studies suggested the presence of recurrent disk 
and narrow foramen.  

A member of the veterans unit during service submitted a 
February 1997 letter, which expressed his recollection of the 
veterans 1956 sick call visits for back pain at Fort 
Huachuca.

An April 1997 VAMC treatment report reveals the veterans 
complaint of chronic back pain; surgery for S1 radiculopathy; 
and continued complaints of pain, even after surgery.

During the veterans May 1997 RO Hearing his representative 
stated that the veteran had injured his back while conducting 
an August 1956 forced march with Company C, 16th Signal 
Battalion, thus resulting in a two day period of 
hospitalization.  Transcript (T.) at p. 2-3.  It was further 
reported that the veterans back problems since service 
discharge led to surgery in 1979 and 1996.  T. at p. 2.  The 
veteran reported for sick call on several occasions, and was 
hospitalized three or four times at Fort Hauchuca, Arizona, 
between August 1956 and December 1956.  T. at p. 4.  The 
veteran indicated that a Mr. R. M., a member of his unit, 
could confirm the circumstances of his back injury and 
subsequent treatment.  T. at p. 4.  The veteran received 
private chiropractic treatment in West Central, Ohio for six 
months after service discharge.  T. at p. 4.  Thereafter, the 
veteran received back treatment from Dr. F. starting in 1970 
to December 1979.  T. at p. 5-6.  After the first of the 
year, January, the veteran underwent back surgery at private 
hospital.  T. at p. 6-7.  Thereafter, the veteran received 
treatment at the VA Medical Center (VAMC) over a three-year 
period prior to the date of the hearing, including back 
surgery in October 1996. T. at p. 7-8.  The veteran could not 
recall whether his back problems were noted during his 
service discharge examination.  T. at. p. 9.  The veteran 
reported that he would attempt to retrieve records of 
chiropractic treatment and treatment received from Dr. F. 
following his service discharge within sixty days of the RO 
Hearing.  T. at p. 9.  The veteran did not know why it took 
him 30 to 40 years to file a claim of service connection, 
other than the poor reputation of the local VAMC.  During 
closing remarks, the veterans representative indicated that 
the veterans testimony demonstrated that he received an 
early service discharge for medical reasons.  T. at p. 11. 

A May 1997 RO sent to the veteran referenced the veterans 
statement during his personal hearing regarding the retrieval 
of private treatment records from Ohio.  

An undated letter from the veterans sister, Ms. L.L., was 
received prior to the veterans RO hearing and reported her 
knowledge of the veterans continuous back problems since 
service discharge.


ANALYSIS

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well-grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile. Murphy v. Derwinski, 1 Vet. app. 78 (1990); 
Tirpak v. Derwinski, supra at p. 611. As explained below, the 
Board finds that the veterans claim of service connection 
for status post laminectomy, degenerative disk disease of the 
lumbar spine is not well-grounded.

The United States Court of Veterans Appeals (Court) has held 
that a veteran must submit evidence, not just allegations, in 
order for a claim to be considered well-grounded.  Tirpak v. 
Derwinski, supra at p. 611.  The evidence must show that the 
veteran currently has a disability.  Brammer v. Derwinski, at 
p. 225. and Rabideau v. Derwinski, at p. 144.  When, as in 
this case, the issue involves a question of medical diagnosis 
or causation, medical or otherwise competent evidence is 
required to make the claim well-grounded.  Grottveit v. 
Brown, at p. 93. The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Grottveit v. Brown, supra at pp. 92-93; Lathan v. Brown, 
supra; and Caluza.  However, lay statements concerning 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as they do not 
represent competent medical evidence.  King v. Brown, supra 
and  Espiritu v. Derwinski, 2 Vet.App 492 (1992).  

In the veterans case, medical evidence of record discloses a 
current back disability, thus the veteran has satisfied the 
first element of a well-grounded claim.  See Rabideau v. 
Derwinski, at p. 144 and Brammer v. Derwinski, at p. 225, 
supra.  Further, exercising reasonable doubt in favor of the 
veteran relative to the Fort Hauchuca morning reports, the 
March 1997 statement from a service member of the veterans 
unit, the undated statement from the veterans sister and the 
veterans assertions of a low back service related injury, 
evidence of the occurrence of a back injury in service is 
also arguably of record.  Therefore, the veteran has 
satisfied element two of a well-grounded claim, by way of 
providing evidence of the occurrence or aggravation of a 
disease or injury in service.  See Cartwright v. Derwinski, 
at p. 25; and Layno v. Brown, supra.    

Ultimately, however, this claim is not well-grounded because 
the veteran has not satisfied element three of a well-
grounded claim:  the nexus between the in-service injury or 
disease and the current disability.  The veterans statements 
that his current disorder is linked to his active service is 
not supported by competent in-service or post-service medical 
evidence.  See Grottveit v. Brown, at p. 93 and Lathan v. 
Brown, supra.  The post-service medical evidence of record, 
in particular, does not demonstrate a chronic disability 
(which would include arthritis or degenerative joint 
disease), that was manifest to a compensable degree during 
any of the applicable presumption periods.  38 C.F.R. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  For instance, the veterans January 1979 diagnosis 
of bilateral herniated disc L-5, S-1, spondylosis L-5, S-1 on 
the left occurred many years after service and was not 
accompanied by any medical opinion that links this diagnosis, 
or subsequent diagnoses related to a back disability, to 
service.  See for example Savage v. Gober, supra and Id.  
Moreover, the veterans own opinion that the lumbar spine 
disorder at issue is the result of his military service can 
not establish a causal nexus.  See King v. Brown, supra.  As 
a lay person, he is not competent to render such an opinion.  
See Zang v. Brown, 8 Vet. App. 246 (1995); See also Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

In summary, although the record arguably shows that the 
veteran experienced a low back injury in service and that 
status post laminectomy, degenerative disk disease of the 
lumbar spine is currently shown, no competent evidence had 
been presented to provide a nexus between the in-service 
injury and symptomatology or diagnoses related to a low back 
disorder first clinically identified many years after 
service. 

To well ground the claim on the basis of continuity of 
symptomatology, there must be a demonstration that the 
symptomatology was causally related to the claimed underlying 
disability.  Where the disability is one that a lay party can 
perceive, such as flat feet, a lay appellant can establish 
continuity of symptomatology by linking symptoms to the 
underlying disability.  Where, however, the disability is not 
one perceivable to a lay party, there must be competent 
medical evidence to link the reported symptoms to the 
specific underlying disability.  In this case, none of the 
current back disabilities shown in the record fall into the 
category of a disability perceptible to a lay party.  
Accordingly, it is clear that the veteran can not well ground 
this claim with his lay evidentiary assertions.  38 C.F.R. § 
3.303(b) (1998); Savage, 10 Vet. App. at 495-98. 

Where, as in the veterans case, a veteran has not met the 
burden of presenting a well-grounded claim, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144.  Although the VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to a claim 
that is not well-grounded, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application. This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Here, the veterans service medical records (SMR) are 
unavailable through no fault of his, thus there is a 
heightened obligation for the VA to assist the claimant in 
the development of his case and to provide reasons or bases 
as to the rationale for any adverse decision rendered without 
SMR.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the appellant in developing facts 
pertaining to his claim under the provisions of 38 U.S.C.A. § 
5107(a) in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

In January 1994, the RO received notification from the 
National Personnel Records Center (NPRC) that the veterans 
service medical records were fire-related materials and could 
not be reconstructed.  Subsequent efforts by the RO to obtain 
the veterans unit records or additional service department 
records resulted in the retrieval of the veterans DD Form 
214 and the Ft. Hauchuca morning reports.  In this regard, 
the Board notes that the RO properly notified the record 
custodian of the place of the reported treatment, Ft. 
Huachuca, and the approximate dates of treatment as summer 
and fall 1956.  Thus, the RO properly discharged its 
responsibility to make a specific request for in patient 
treatment records.  Unfortunately, this request did not 
produce any records.  Thereafter, the RO obtained a February 
1997 buddy statement and an undated statement from the 
veterans sister, both of which attempted to relate the 
veterans current back disorder to service.  RO 
correspondence of record also informed the veteran of the 
need to provide medical evidence of treatment received within 
the first year following service discharge.  The need to 
provide such evidence was reinforced in the December 1994 
SOC, during the May 1997 RO hearing and in the October 1997 
SSOC.  The RO, and the hearing officer, properly advised the 
claimant of the importance of treatment records proximate to 
service.  The record shows the veterans own acknowledgment 
that efforts to obtain such records proved unavailing.  In 
this regard, the Board would note that the earliest medical 
records contained in the file from 1979 contain no recorded 
statements of medical history indicating, or even suggesting, 
the back symptoms then present were related to an injury in 
service or had been manifest continuously since service.  
Indeed, these records provide a medical history that is 
contradictory to any relationship of the back complaints to 
service.  Thus, in this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).  

Here again, the complete evidence that has been developed to 
the fullest extent possible presents no support for the 
existence of status post laminectomy, degenerative disk 
disease of the lumbar spine as currently shown that is 
traceable to any injury, disease, event or circumstance 
coincident with active service.  Such a determination 
accounts for the veterans reliance on statements made by his 
sister, a member of his unit and his assertions as mere 
contentions, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate the 
veterans current disorder to any disability incurred or 
aggravated in service, do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

Consequently, the Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  See 
Epps v. Brown, at p. 344 and Epps v. Gober, at p. 1468, 
supra. 


ORDER

Entitlement to service connection for status post 
laminectomy, degenerative disk disease of the lumbar spine is 
denied. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
